 

Exhibit 10.35

CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT

This CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is
effective as of March 16, 2017 (the “Commencement Date”), between Rentech, Inc.,
a Colorado corporation (the “Company”), and Nicole Sykes Powe (“Executive”).  

RECITALS:

A.Executive is currently employed by the Company in the position of Vice
President and Assistant General Counsel.

B.The Company and Executive wish to set forth the compensation and benefits
which Executive shall be entitled to receive in the event Executive’s employment
with the Company is terminated under the circumstances described herein (the
period from the Commencement Date to the date of termination of employment, the
“Employment Period”).

AGREEMENT:

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.TERM OF AGREEMENT.  This Agreement shall commence on the Commencement Date and
end on the date that Executive’s employment with the Company terminates for any
reason, except that the provisions contained in Sections 3, 4, 7-16, and 18- 26
hereof shall survive the termination of Executive’s employment in accordance
with their terms.  For the avoidance of doubt, in the event the Executive
becomes employed by any subsidiary or affiliate of Company instead of by
Company, (a) such subsidiary or affiliate will assume Company’s obligations
under this Agreement and Executive’s employment with the Company shall be deemed
to be terminated under this Section 1 and (b) no amounts will be due or payable
under section 2(c) below.

2.SEVERANCE.

(a)Termination Without Cause or for Good Reason Following a Change in Control. 
In the event of Executive’s termination of employment with the Company (i) by
the Company without Cause (as defined herein); or (ii) by Executive for Good
Reason (as defined herein), in either case, during the period beginning one
month before and ending one year after a Change in Control (as defined herein),
the Company shall pay to Executive the amounts described in Section 2(c) as soon
as practicable after the date of Executive’s termination or, in the case of
benefits described in Section 2(c)(iv) below, as such benefits become due to
Executive under the terms of the applicable plan(s), program(s) or
agreement(s).  In addition, if a termination described in this Section 2(a)
constitutes a “separation from service” (within the meaning of Section
409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended, and Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”) and Executive
executes a general release of claims (the “Release”) substantially in the form
attached hereto as Exhibit A

1

 

--------------------------------------------------------------------------------

 

within forty-five (45) days after the date of such Separation from Service and
does not revoke such Release (the date on which such Release ceases to be
revocable by Executive, the “Release Date”), the Company shall (x) pay Executive
an amount equal to one times Executive’s annual salary (as in effect on the date
of Executive’s termination) (the “Annual Salary”) plus a target bonus of 30% of
the Annual Salary (the “Target Bonus”) and (y) subject to Executive’s valid
election under Internal Revenue Code Section 4980B (together with the
regulations thereunder, “COBRA”) provide continued enrollment in the Company’s
group health plans in which Executive and his dependents (if any) were enrolled
immediately prior to the date of Executive’s Separation from Service (the
“Termination Date”), from the Termination Date through the earliest to occur of
(i) the expiration of the maximum coverage period permitted under COBRA, (ii)
the date that is twelve (12) months from the Termination Date, or (iii) such
time as Executive becomes eligible for coverage under a “group health plan”
(within the meaning of COBRA) of another employer (in any case, the
“Continuation Period”), at the same level of benefits as Executive and his
dependents received immediately prior to the Termination Date (as may be
adjusted in a manner applicable to plan participants generally), with such COBRA
premiums paid solely by the Company during the Continuation Period; after the
Continuation Period, any COBRA continuation (if available under applicable law)
shall be at at Executive’s sole expense.  Subject to Section 16 below, the cash
severance payments described in the previous sentence shall be paid over twelve
months from and after the Termination Date in substantially equal installments
on the Company’s generally applicable payroll dates (the payments and benefits
described in Sections 2(a)(x) and 2(a)(y) hereof, the “Severance”), provided,
however, that if the Termination Date precedes the consummation of a Change in
Control, Severance benefits shall, subject to Section 16 below, be paid or
provided for a period of twelve months from and after the consummation of such
Change in Control.  For the avoidance of doubt, to the extent Executive is
entitled to receive the severance payments under this Section 2(a), including
the Annual Salary, Target Bonus and COBRA benefits, then such severance payments
shall supersede and replace all prior and contemporaneous understandings,
discussions, agreements, representations and warranties, both written and oral,
with respect to any other severance agreement Executive may have with the
Company.   

(b)Other Terminations.  In the event that Executive’s employment with the
Company is terminated (i) by the Company for Cause, (ii) by Executive’s
resignation from the Company for any reason other than Good Reason, (iii) due to
Executive’s death or Disability (as defined below), or (iv) under any other
circumstances not described in Section 2(a) above, subject to applicable law,
the Company shall pay Executive the amounts described in Section 2(c) as soon as
practicable after the date of termination or, in the case of benefits described
in Section 2(c)(iv), as such benefits become due to Executive under the terms of
the applicable plan(s), program(s) or agreement(s).  For purposes of this
Agreement, Executive’s voluntary resignation or retirement shall be considered
Executive’s resignation from the Company without Good Reason.

(c)Payments Upon Termination of Employment.  In the case of Executive’s
termination of employment with the Company for any reason, Executive or
Executive’s estate or legal representative (as applicable) shall be entitled to
receive, to the extent permitted by applicable law, from the Company
(i) Executive’s Annual Salary through the date of termination to the extent not
previously paid; (ii) to the extent not previously paid, the amount of any bonus
earned or accrued by Executive as of the date of termination under any
compensation and benefit

2

 

--------------------------------------------------------------------------------

 

plans, programs or arrangements maintained in force by the Company for any
fiscal year of the Company ended prior to the date of termination that is then
unpaid, subject to the terms and conditions of any such plan, program or
arrangement; (iii) any vacation pay or expense reimbursements accrued by
Executive, in accordance with Company policy for senior executives, as of the
date of termination, to the extent not previously paid; and (iv) all benefits
accrued by Executive under all benefit plans and qualified and nonqualified
retirement, pension, 401(k) and similar plans and arrangements of the Company,
including any severance arrangements provided to Executive by the Company
outside of this Agreement (except to the extent such severance arrangements are
prohibited under Section 2 (a) above), in such manner and at such times as are
provided under the terms of such plans and arrangements.

(d)No Other Payments.  Except as expressly provided in Sections 2(a), (b)
and(c)  above, upon Executive’s termination of employment with the Company,
Executive shall have no rights to any payments or benefits in connection with
Executive’s employment with the Company or the termination thereof, including
without limitation, rights to any salary, bonuses, employee benefits or other
compensation which would have accrued or become payable after the termination or
expiration of the Employment Period, other than those expressly required under
applicable law (e.g., COBRA).  In the event of a termination of Executive’s
employment with the Company, Executive’s sole and exclusive remedy shall be to
receive the payments and benefits described in this Section 2.

(e)Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:

(i)“Cause” shall mean one or more of the following:

(A)any material failure by Executive to perform Executive’s duties and
responsibilities reasonably assigned to Executive by the Company (other than due
to Executive’s Disability);

(B)any act of fraud, embezzlement, theft or misappropriation by Executive
relating to the Company or its business or assets;

(C)Executive’s commission of a felony or a crime involving moral turpitude;

(D)any gross negligence or intentional misconduct on the part of Executive in
the conduct of Executive’s duties and responsibilities with the Company or which
adversely affects the image, reputation or business of the Company or its
affiliates; or

(E)any material breach by Executive of any agreement between the Company and
Executive.

(ii)“Change in Control” shall mean the first to occur of any of the following
events:

(A)A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities

3

 

--------------------------------------------------------------------------------

 

and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than the Company,
any of its subsidiaries, an employee benefit plan maintained by the Company or
any of its subsidiaries or a “person” that, prior to such transaction, directly
or indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or

(B)The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction which
results in the Company’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the Company or the person that, as a result
of the transaction, controls, directly or indirectly, the Company or owns,
directly or indirectly, all or substantially all of the Company’s assets or
otherwise succeeds to the business of the Company (the Company or such person,
the “Successor Entity”)) directly or indirectly, at least a majority of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction.

(iii)“Disability” shall mean Executive’s being unable to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment, as determined by the Company.

(iv)“Good Reason” shall mean Executive’s resignation from employment with the
Company as a result of one or more of the following:

(A)a material reduction in Executive’s Annual Salary, unless such reduction in
Annual Salary is part of a general decrease in the base salary of similarly
affected employees as part of a general cost reduction exercise;

(B)a material reduction in Executive’s job duties and responsibilities or the
assignment to Executive of any duties inconsistent in any material respect with
Executive’s position with the Company; or

(C)a material change in the geographic location at which Executive must perform
services to the Company, provided that in no event will a relocation to a
location within a 50 mile radius of Los Angeles, CA be deemed material for
purposes of this clause.

Notwithstanding the above, no resignation for Good Reason shall be effective
unless and until (i) Executive has first provided the Company with written
notice specifically identifying the acts or omissions constituting the grounds
for “Good Reason” within thirty (30) days after the occurrence thereof, (ii) the
Company has not cured such acts or omissions within thirty (30) days of its
actual receipt of such notice, and (iii) the effective date of Executive’s
termination for

4

 

--------------------------------------------------------------------------------

 

Good Reason occurs no later than ninety (90) days after the initial existence of
the facts or circumstances constituting Good Reason.

3.Non-Solicitation and CONFIDENTIALITY.

(a)During the Employment Period and for one year thereafter (the “Restricted
Period”), Executive shall not directly or indirectly through another person or
entity use the Company’s trade secrets or the Company’s confidential information
to (i) induce, solicit, encourage or attempt to induce, solicit or encourage any
employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee thereof; or
(ii) induce, solicit, encourage or attempt to induce, solicit or encourage any
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company to cease doing business with the Company, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation of the Company (including, without limitation, making any negative or
disparaging statements or communications regarding the Company).  

(b)Executive agrees that during the Employment Period and thereafter, Executive
will not directly or indirectly disclose or appropriate to Executive’s own use,
or the use of any third party, any trade secret or confidential information
concerning the Company or its subsidiaries or affiliates (collectively, the
“Rentech Group”) or their businesses, whether or not developed by Executive,
except as it is required in connection with Executive’s services rendered for
the Company.  Executive further agrees that, upon termination of his or her
employment, Executive will not receive or remove from the files or offices of
the Rentech Group any originals or copies of documents or other materials
maintained in the ordinary course of business of the Rentech Group, and that
Executive will return any such documents or materials otherwise in Executive’s
possession.  Executive further agrees that, upon termination of his or her
employment, Executive will maintain in strict confidence the projects in which
any member of the Rentech Group is involved or contemplating.

(c)If, at the time of enforcement of this Section 3, a court shall hold that the
duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.  Executive acknowledges that the restrictions contained in
this Section 3 are reasonable and that Executive has reviewed the provisions of
this Agreement with Executive’s legal counsel.

(d)Executive acknowledges that in the event of the breach or a threatened breach
by Executive of any of the provisions of this Section 3, the Company would
suffer irreparable harm, and, in addition and supplementary to other rights and
remedies existing in its favor, the Company shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security).  In addition, in
the event of a breach or violation by Executive of Section 3(a), the Restricted
Period shall be automatically extended

5

 

--------------------------------------------------------------------------------

 

by the amount of time between the initial occurrence of the breach or violation
and when such breach or violation has been duly cured.

4.Transitional Inquiries.  For a reasonable period of time following the date of
termination, but in no event less than three months, Executive agrees to be
available to the Company to answer telephone inquiries related to the transition
of Executive’s duties without payment of additional compensation.  Executive’s
obligations pursuant to this Section 4 are a material inducement to the
Company’s entering into this Agreement with Executive.

5.Executive’s Representations.  Executive represents and agrees that Executive
fully understands Executive’s right to discuss all aspects of this Agreement
with Executive’s private attorney, has been advised to do so by the Company, and
that to the extent, if any, that Executive desired, Executive availed himself or
herself of such right.  Executive further represents that Executive has
carefully read and fully understands all of the provisions of this Agreement,
that Executive is competent to execute this Agreement, that Executive’s
agreement to execute this Agreement has not been obtained by any duress and that
Executive freely and voluntarily enters into it, and that Executive has read
this document in its entirety and fully understands the meaning, intent and
consequences of this document.

6.Employment At-Will.  Subject to the termination obligations provided for in
this Agreement, Executive hereby agrees that the Company may dismiss Executive
and terminate Executive’s employment with the Company, with or without advance
notice and without regard to (i) any general or specific policies (whether
written or oral) of the Company relating to the employment or termination of its
employees, or (ii) any statements made to Executive, whether made orally or
contained in any document, pertaining to Executive’s relationship with the
Company, or (iii) the existence or non-existence of Cause.  Executive’s
participation in any benefit plan or compensation arrangement will not give
Executive any right or claim to any benefit hereunder except to the extent such
right has become fixed under the express terms of this Agreement.

7.Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

 

General Counsel

Rentech, Inc.

10880 Wilshire Blvd., Suite 1101

Los Angeles, CA  90024

 

To Executive:

 

Nicole Sykes Powe
Address on file with the Company

 

6

 

--------------------------------------------------------------------------------

 

Or to the address on file in the permanent records of the Company at the time of
the notice.

 

In the event the Company shall relocate its executive offices, the
then-effective address shall be substituted for that set forth above.  All
notices hereunder shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt; or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.

8.Severability.  In the event any provision or part of this Agreement is found
to be invalid or unenforceable, only that particular provision or part so found,
and not the entire Agreement, will be inoperative.

9.ENFORCEMENT.  Without in any way limiting any right or remedy otherwise
available to the Company, if Executive materially violates any provision of this
Agreement or any other confidentiality, nondisclosure, noncompetition or similar
agreement with the Company to which Executive is a party, and such violation, if
unintentional on the part of Executive, continues for a period of ten (10) days
following receipt of written notice from the Company, any Severance then or
thereafter due from the Company to Executive may be terminated forthwith and
upon such election by the Company, the Company’s obligation to pay and
Executive’s right to receive such Severance shall terminate and be of no further
force or effect.  Executive’s obligations under this Agreement shall not be
limited or affected by, and such provisions shall remain in full force and
effect notwithstanding, the termination of any Severance by the Company in
accordance with this Section.  The exercise of the right to terminate such
Severance shall not be deemed to be an election of remedies by the Company and
shall not in any manner modify, limit or preclude the Company from exercising
any other rights or seeking any other remedies available to it at law or in
equity.

10.Complete Agreement.  This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.  Except as expressly provided in this Agreement and
any equity compensation agreements Executive may have with the Company or
Rentech, Inc., Executive shall not be entitled to any severance, termination or
other payments or benefits upon or in connection with Executive’s termination of
employment with the Company and this Agreement expressly supersedes any other
agreements, programs or policies providing for any such payments or benefits.  

11.No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

12.Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

13.Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the beneficiaries, heirs and representatives of Executive and the
successors and assigns

7

 

--------------------------------------------------------------------------------

 

of the Company (including without limitation, any successor due to
reincorporation of the Company or formation of a holding company).  Executive
may not assign Executive’s rights (except by will or the laws of descent and
distribution) or delegate Executive’s duties or obligations hereunder.  Except
as provided by this Section 13, this Agreement is not assignable by any party
and no payment to be made hereunder shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or other charge.

14.CHOICE OF LAW.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of California regardless of the law that might be applied
under principles of conflicts of laws, except where preemptive federal law
governs.

15.Amendment and Waiver.  Except as provided in Section 16 below, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the
Company’s right to terminate Executive’s employment and the Employment Period
for Cause) shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

16.Internal Revenue Code Section 409A.  The compensation and benefits payable
under this Agreement are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended and the Treasury Regulations
thereunder.  However, notwithstanding any provision of this Agreement to the
contrary, this Agreement shall be interpreted, construed and administered in a
manner that satisfies the requirements of Section 409A and any payment or
provision hereunder that would otherwise result in the application of taxes
under Section 409A at any time may be modified in the sole discretion of the
Company to the extent necessary for this Agreement and such payment to comply
with and avoid taxation under Section 409A and the Treasury Regulations
thereunder or an exemption therefrom, including any such modifications with
retroactive effect, as necessary, provided, however, that nothing herein shall,
or shall be construed so as to, obligate the Company to make any such
modification or indemnify or hold harmless any party for any failure to do.
Without limiting the generality of the foregoing, no compensation or benefits
payable under this Agreement, including without limitation any Severance, shall
be paid to Executive during the 6-month period following Executive’s Separation
from Service if the Company determines that paying such amounts at the time or
times indicated herein would cause Executive to incur additional taxes under
Section 409A.  If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Section 409A without being subject to such additional taxes), the Company shall
pay to Executive a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to Executive during such 6-month period (without
payment of interest thereon).

17.Insurance.  The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or

8

 

--------------------------------------------------------------------------------

 

amounts considered advisable.  Executive agrees to cooperate in any medical or
other examination, supply any information and execute and deliver any
applications or other instruments in writing as may be reasonably necessary to
obtain and constitute such insurance.  Executive hereby represents that
Executive has no reason to believe that Executive’s life is not insurable at
rates now prevailing for healthy individuals of Executive’s age and gender.

18.Withholding.  Any payments made or benefits provided to Executive under this
Agreement shall be reduced by any applicable withholding taxes or other amounts
required to be withheld by law or contract, except that to the extent that any
such benefits are not paid to Executive in cash or concurrently with cash
payment sufficient to satisfy applicable withholding obligations, Executive
shall remit to the Company the amount of any applicable withholding taxes
concurrently with the provision of such benefits.  To the extent that any taxes
may be payable by Executive for the benefits provided to Executive by this
Agreement beyond those required to be withheld by the Company, Executive agrees
to pay them directly to the taxing authority and to indemnify and hold the
Company and its affiliates harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by Executive to
make required payments.

19.Arbitration.  Except as provided in Section 3(d), any dispute or controversy
arising under or in connection with this Agreement or otherwise in connection
with Executive’s employment by the Company or the termination thereof that
cannot be mutually resolved by the parties to this Agreement and their
respective advisors and representatives shall be settled exclusively by
arbitration in the city and county of Los Angeles, California in accordance with
the rules of the American Arbitration Association before one arbitrator of
exemplary qualifications and stature, who shall be selected jointly by an
individual to be designated by the Company and an individual to be selected by
Executive, or if such parties cannot agree on the selection of the arbitrator,
such arbitrator shall be selected by the American Arbitration Association.  The
Company will pay the direct costs and expenses of any such arbitration,
including the fees and costs of the arbitrator; provided, however, that the
arbitrator may award attorneys’ fees to the prevailing party, if permitted by
applicable law.

20.RESIGNATION AS OFFICER AND DIRECTOR.  Effective as of the date of termination
of employment with the Company for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, then held with the Company
or any of its affiliates.  At the Company’s request, Executive shall execute and
deliver such documentation as the Company may prescribe in order to effectuate
such resignation.

21.Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall cooperate with the Company and its affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company and its
affiliates during the Employment Period (including, without limitation,
Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company’s reasonable request to
give testimony without requiring service of a subpoena or other legal process,
and turning over to the Company all relevant Company documents which are or may
come into Executive’s possession during Executive’s employment with the
Company); provided, however, that any such request by the

9

 

--------------------------------------------------------------------------------

 

Company shall not be unduly burdensome or unreasonably interfere with
Executive’s personal schedule or ability to engage in gainful employment.  In
the event the Company requires Executive’s cooperation in accordance with this
Section 21, the Company shall reimburse Executive for reasonable out-of-pocket
expenses (including travel, lodging and meals) incurred by Executive in
connection with such cooperation, subject to substantiation in accordance with
applicable Company policy.  In the event that the obligations under this Section
21 require more than 20 hours of Executive’s time after the termination of the
Employment Period, the Company shall thereafter pay to Executive compensation at
an hourly rate equal to the quotient of (a) the Annual Salary applicable on the
date of the termination of Executive’s employment, divided by (b) 1,750.

22.NON-DISPARAGEMENT.  Executive agrees that during the Employment Period and
thereafter, Executive will not make any statement, publicly or privately, to any
individual or entity, including, without limitation, clients, customers,
employees, financial or credit institutions, which could reasonably be expected
to disparage the Company, any of its affiliates or any of their respective
employees, officers or directors.

23.Headings.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

24.No Third-Party Beneficiaries.  Nothing in this Agreement, expressed or
implied, is intended to or shall confer on any person, other than the parties
and their respective successors and permitted assigns, any rights or remedies
under or by reason of this Agreement.

25.TRANSFER OF COMPANY PROPERTY.  All Company files, Company confidential or
proprietary information (in any form contained, including any copies thereof),
access keys, desk keys, ID badges, computers, electronic devices, telephones and
credit cards, and such other property of the Company as the Company may
reasonably request, in Executive’s possession must be returned no later than the
date of Executive’s termination of employment with the Company.

26.CONFIDENTIALITY.  Executive  will not, directly or indirectly, provide to any
person or entity any information that concerns or relates to the negotiation of
or circumstances leading to the execution of this Agreement or to the terms and
conditions hereof, provided that Executive may make disclosure of the foregoing:
(a) to the extent that such disclosure is specifically required by law or legal
process or as authorized in writing by the Company; (b) to his tax advisor(s) or
accountant(s) as may be necessary for the preparation of tax returns or other
reports required by law; (c) to his attorney(s); and/or (d) to members of his
immediate family, provided, that prior to disclosing any such information
(except disclosures required by law or legal process or as authorized in
writing), Executive will inform the recipients that they are bound by the
limitations of this Section 26.

27.EFFECTIVENESS.  This Agreement shall become effective upon the Commencement
Date.  Notwithstanding anything contained herein, in the event that the Option
and Merger Agreement is terminated in accordance with its terms or the Closing
otherwise does not occur for any reason, this Agreement shall automatically, and
without notice, terminate without any obligation due to the other party and the
provisions of this Agreement shall be of no force or effect.

10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Change in Control
Severance Benefits Agreement as of the date first written above.

 

RENTECH, INC.

 

By:

/s/ Joseph Herold

 

Name:

Joseph Herold

 

Title:

SVP HR

 

/s/ Nicole Sykes Powe

Nicole Sykes Powe

 

 

 

11

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF RELEASE

 

This General Release of all Claims (this “Agreement”) is entered into by
_________ (“Executive”) and Rentech, Inc. (for itself and on behalf of its
subsidiaries) (the “Company”), effective as of ___________.

 

In further consideration of the promises and mutual obligations set forth in the
Severance Benefits Agreement between Executive and the Company, dated November
11, 2016 (the “Severance Agreement”), Executive and the Company agree as
follows:

 

1.Return of Property.  All Company files, access keys, desk keys, ID badges,
computers, electronic devices, telephones and credit cards, and such other
property of the Company as the Company may reasonably request, in Executive’s
possession must be returned no later than the date of Executive’s termination
from the Company.

2.General Release and Waiver of Claims.

(a)Release.  In consideration of the payments and benefits provided to Executive
under the Severance Agreement and after consultation with counsel, Executive,
personally and on behalf of each of Executive’s respective heirs, executors,
administrators, representatives, agents, successors and assigns (collectively,
the “Releasors”) hereby irrevocably and unconditionally releases and forever
discharges the Company and its subsidiaries and affiliates and each of their
respective officers, employees, directors, and agents and all persons acting in
concert with them or any of them (“Releasees”) from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”),
including, without limitation, any Claims under any federal, state, local or
foreign law, including without limitation, the Age Discrimination in Employment
Act, as amended, 29 U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.;
Equal Pay Act, as amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42
U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.;
the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et seq. the Fair
Labor Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002;
the California Fair Employment and Housing Act, as amended, Cal. Lab. Code §
12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),1199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102, 69 Ops.
Cal. Atty. Gen. 80 (1986); California Labor Code §§ 1102.5(a), (b); the
California WARN Act, Cal. Lab. Code § 1400 et seq.; the California False Claims
Act, Cal. Gov’t Code § 12650 et seq.;  the California Corporate Criminal
Liability Act, Cal. Penal Code § 387; and the California Labor Code, that the
Releasors had, have, may have, or in the future may possess, arising out of
(i) Executive’s employment relationship with and service as an employee, officer
or director of the Company, and the termination of such relationship or service,
and (ii) any event, condition, circumstance or obligation that occurred, existed
or arose on or prior to the date

A-1

 

--------------------------------------------------------------------------------

 

hereof; provided, however, that Executive does not release, discharge or waive
any rights to payments and benefits provided under the Severance Agreement that
are contingent upon the execution by Executive of this Agreement, any vested
benefits, any rights to indemnification, or any rights as a shareholder of the
Company.

THE EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

(b)Specific Release of ADEA Claims.  In further consideration of the payments
and benefits provided to Executive under the Severance Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have as of the date Executive signs this
Agreement arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”).  By signing this Agreement, Executive hereby acknowledges
and confirms the following:  (i) Executive was, and is hereby, advised by the
Company in connection with Executive’s termination to consult with an attorney
of Executive’s choice prior to signing this Agreement and to have such attorney
explain to Executive the terms of this Agreement, including, without limitation,
the terms relating to Executive’s release of claims arising under ADEA, and
Executive has in fact consulted with an attorney; (ii) Executive was given a
period of not fewer than twenty-one (21) days to consider the terms of this
Agreement and to consult with an attorney of Executive’s choosing with respect
thereto; (iii) Executive knowingly and voluntarily accepts the terms of this
Agreement; (iv) the payments and benefits provided to Executive in consideration
of this release are in addition to any amounts otherwise owed to Executive; and
(v) this Agreement is written in a manner designed to be understood by Executive
and Executive understands it.  Executive also understands that Executive has
seven (7) days following the date on which Executive signs this Agreement within
which to revoke the release contained in this paragraph, by providing the
Company a written notice of Executive’s revocation of the release and waiver
contained in this paragraph.

(c)No Assignment.  Executive represents and warrants that he has not assigned
any of the Claims being released under this Agreement.

3.Proceedings.  Executive has not filed, and agrees not to initiate or cause to
be initiated on his behalf, any complaint, charge, claim or proceeding against
the Releasees before any local, state or federal agency, court or other body
relating to his employment or the termination of his employment, other than with
respect to the obligations of the Company to Executive under the

A-2

 

--------------------------------------------------------------------------------

 

Severance Agreement (each, individually, a “Proceeding”), and agrees not to
participate voluntarily in any Proceeding.  Executive waives any right he may
have to benefit in any manner from any relief (whether monetary or otherwise)
arising out of any Proceeding.

4.Remedies.  In the event Executive initiates or voluntarily participates in any
Proceeding, or if Executive fails to abide by any of the terms of this Agreement
or the post-termination obligations contained in the Severance Agreement, or if
Executive revokes the ADEA release contained in Paragraph 2(b) of this Agreement
within the seven-day period provided under Paragraph 2(b), the Company may, in
addition to any other remedies it may have, reclaim any amounts paid to him
under the severance provisions of the Severance Agreement or terminate any
benefits or payments that are subsequently due under the Severance Agreement,
without waiving the release granted herein.  The foregoing shall not apply to
Executive’s bringing to the attention of the EEOC any claims of
discrimination.  Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of Executive’s post-termination
obligations under the Severance Agreement or Executive’s obligations under
Paragraphs 2 and 3 of this Agreement would be inadequate and that damages
flowing from such a breach may not readily be susceptible to being measured in
monetary terms.  Accordingly, Executive acknowledges, consents and agrees that,
in addition to any other rights or remedies that the Company may have at law or
in equity, the Company shall be entitled to seek a temporary restraining order
or a preliminary or permanent injunction, or both, without bond or other
security, restraining Executive from breaching Executive’s post-termination
obligations under the Severance Agreement or Executive’s obligations under
Paragraphs 2 and 3 of this Agreement.  Such injunctive relief in any court shall
be available to the Company, in lieu of, or prior to or pending determination
in, any arbitration proceeding.

Executive understands that by entering into this Agreement he will be limiting
the availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the Company.

5.Severability Clause.  In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

6.Non-admission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.

7.Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of California regardless of the law that might be
applied under principles of conflicts of laws.

8.Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with Executive’s employment by the
Company that cannot be mutually resolved by the parties to this Agreement and
their respective advisors and representatives shall be settled exclusively by
arbitration in Los Angeles, California in accordance with the rules of the
American Arbitration Association before one arbitrator of exemplary
qualifications and stature, who shall be selected jointly by an individual to be
designated by the Company and an individual to be selected by Executive or, if
such two

A-3

 

--------------------------------------------------------------------------------

 

individuals cannot agree on the selection of the arbitrator, who shall be
selected by the American Arbitration Association.  The Company will pay the
direct costs and expenses of any such arbitration, including the fees and costs
of the arbitrator; provided, however, that the arbitrator may, at his or her
election, award attorneys’ fees to the prevailing party, if permitted by
applicable law.

9.Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

 

General Counsel

Rentech, Inc.

10880 Wilshire Blvd., Suite 1101

Los Angeles, CA  90024

 

To Executive:

 

Nicole Sykes Powe
_____________________
_____________________

 

Or to the address on file in the permanent records of the Company at the time of
the notice. 

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon confirmation of receipt by the sender of such
transmission.

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

A-4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

RENTECH, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

Nicole Sykes Powe

 

A-5

 